DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pastron; Nicholas J. (US 20200069852 A1) in view of Kucklick, Theodore R. et al. (US 20050043682 A1). 
Regarding claim 1, Pastron discloses a suction device (¶ [0008], tracheal and pharyngeal suction device; ¶ [0064] FIGS. 1-26 … suction device 100), comprising: 
an elongated cannula having a proximal end and a distal end (¶ [0064], a proximal suction catheter 108, and a distal suction catheter 110); 
at least one opening adjacent to the distal end (¶ [0072] The proximal suction catheter 108 may have a treatment portion 108a); and 
a sleeve slidably receiving the cannula (¶ [0075] oral suction tube 112); 
the sleeve being slidable between a first position where the sleeve covers the at least one opening (¶ [0075], When the connector 106 is in the retracted position, the treatment portion 108a of the proximal suction catheter 108 is positioned within the oral suction tube 112); and 
a second position where the at least one opening is exposed (¶ [0075], When the connector 106 is in the extended position, the treatment portion 108a of the proximal suction catheter is positioned outside of the oral suction tube 112). 
Pastron does not explicitly describe that the device is laparoscopic. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). In the instant case, the language “laparoscopic … device” represents an intended use since it does not describe any structure of the device and instead describes that it is intended to be used laparoscopically. Pastron describes that the device may comprise flexible material (¶ [0004], a tracheal suction catheter is used, which typically is a soft, pliable plastic or rubber tube; ¶ [0079], In some embodiments, the oral suction tube 112 may be made of rubber or some other suitable material). Therefore, Pastron’s device is capable of being used similarly to a laparoscopic device. 
Pastron also does not explicitly describe an anticlogging and clot busting feature. However, Pastron configures the sleeve (oral suction tube 112) to selectively slide past an opening (treatment portion 108a). When the sleeve moves past the opening, it will dislodge or disrupt any debris present at the opening in the same manner as the claimed invention. 
Pastron is silent whether an area of the opening increases when the distal end of the cannula is bent. Kucklick discloses a cannula and instrument port (¶ [0001], [0007], [0026]); 
an elongated cannula having a proximal end and a distal end (¶ [0026], The cannula 10 comprises a stem 14, a distal end 18, a proximal end 22; ¶ [0039] FIG. 7 shows an exploded view 100 of an instrument port 101 having a flexible distal cannula 102); 
wherein: the distal end of the cannula is flexible such that an area of the at least one opening is increased when the distal end of the cannula is bent (¶ [0041] Apertures, fenestrations or slots 109 are disposed in the distal portion 110 of the cannula to allow fluid to flow into or out of the cannula lumen and also to increase the flexibility of the distal portion of the cannula; ¶ [0061] FIG. 14 … The slots are provided with rounded heads 182); 
wherein increase in the area of the at least one opening increases a volume of fluids that is permitted to pass through the at least one opening and into an interior of the cannula (¶ [0061] FIG. 14 … The slots are provided with rounded heads 182 … the larger openings at either end of each slot will remain open even if a given slot is pinched closed, thereby allowing fluid to flow into the cannula). 
Kucklick increases the resistance of the cannula to kinking or collapsing when bending (¶ [0043], [0047]). One would be motivated to modify Pastron with the adjustable openings of Kucklick to reduce the risk of kinking the cannula when deploying it through an irregular target site. Therefore, it would have been obvious to modify Pastron with the adjustable openings of Kucklick in order to avoid kinking or collapsing the cannula.

Regarding claim 13, Pastron discloses a suction device (¶ [0008], [0064] suction device 100), comprising: 
an elongated cannula having a proximal end and a distal end (¶ [0064], a proximal suction catheter 108, and a distal suction catheter 110);  
the proximal end being configured for attachment to a suction source (¶ [0074], the distal suction catheter 110 is coupled to a port 120 … may be coupled to a collection container and a device that generates suction); 
a distal opening at the distal end (¶ [0073], A straight tip catheter is best illustrated in the embodiments shown in FIGS. 1-17 and 19-23); 
a plurality of openings adjacent to the distal end and formed in a sidewall of the elongated cannula (¶ [0072] The proximal suction catheter 108 may have a treatment portion 108a; Figs. 1 and 18 show that treatment portion 108a includes at least two sidewall openings); and 
a sleeve slidably receiving the cannula (¶ [0075] oral suction tube 112); 
the sleeve being slidable between a first position where the sleeve covers the plurality of openings (¶ [0075], When the connector 106 is in the retracted position); and 
a second position where at least some of the plurality of openings are exposed so as to be in fluid communication with an environment outside of the sleeve (¶ [0075], When the connector 106 is in the extended position).
Regarding the interpretation of a “laparoscopic anticlogging and clot busting device,” see the discussion of claim 1 above. 
Pastron is silent whether an area of the opening increases when the distal end of the cannula is bent. Kucklick discloses a cannula and instrument port (¶ [0001], [0007], [0026]); 
an elongated cannula having a proximal end and a distal end (¶ [0026], cannula 10; ¶ [0039] FIG. 7 … instrument port 101 having a flexible distal cannula 102); 
wherein: the distal end of the cannula is flexible such that an area of the at least one opening is increased when the distal end of the cannula is bent (¶ [0041] Apertures, fenestrations or slots 109 … increase the flexibility of the distal portion of the cannula; ¶ [0061] FIG. 14 … The slots are provided with rounded heads 182); 
wherein increase in the area of the at least one opening increases a volume of fluids that is permitted to pass through the at least one opening and into an interior of the cannula (¶ [0061] FIG. 14 … rounded heads 182 … the larger openings at either end of each slot will remain open). 
Kucklick increases the resistance of the cannula to kinking or collapsing when bending (¶ [0043], [0047]). Regarding rationale and motivation to modify Pastron with the adjustable openings of Kucklick, see discussion of claim 1 above. 

Regarding claim 19, Pastron discloses a method for suctioning (¶ [0001], a method, apparatus, and system for performing oral cleaning and suctioning; ¶ [0023] According to certain embodiments of the present invention, a method of using a tracheal and pharyngeal suction device); 
comprising the steps of: 
inserting a device into a body of a patient (¶ [0023], inserting the handle into a patient's mouth; ¶ [0078], When the main suction catheter is inserted; ¶ [0083], when the proximal suction catheter 108 is inserted to the desired location in the patient's mouth or throat cavity); 
the device having an elongated cannula having a proximal end and a distal end (¶ [0064], a proximal suction catheter 108, and a distal suction catheter 110);
at least one opening adjacent to the distal end (¶ [0072] The proximal suction catheter 108 may have a treatment portion 108a); and 
a sleeve slidably receiving the cannula (¶ [0075] oral suction tube 112);
retracting the sleeve towards the proximal end of the cannula to expose the at least one opening to fluids within the body (¶ [0075], When the connector 106 is in the extended position, the treatment portion 108a of the proximal suction catheter is positioned outside of the oral suction tube 112);
providing suction to an interior passage of the cannula (¶ [0074], the distal suction catheter 110 is coupled to a port 120 … may be coupled to a collection container and a device that generates suction); and 
sliding the sleeve towards the distal end of the cannula to dislodge exudate from the at least one opening to unclog the at least one opening (¶ [0075], When the connector 106 is in the retracted position, the treatment portion 108a of the proximal suction catheter 108 is positioned within the oral suction tube 112). 
Regarding the limitation of laparoscopic suctioning and unclogging the at least one opening, see the discussion of claim 1 above.  
Pastron is silent whether an area of the opening increases when the distal end of the cannula is bent. Kucklick discloses a cannula and method (¶ [0001], [0007], [0026]); 
an elongated cannula having a proximal end and a distal end (¶ [0026], The cannula 10; ¶ [0039] FIG. 7 … cannula 102); 
wherein: the distal end of the cannula is flexible (¶ [0041] Apertures, fenestrations or slots 109 are disposed in the distal portion 110 of the cannula to allow fluid to flow into or out of the cannula lumen and also to increase the flexibility of the distal portion of the cannula; ¶ [0061] FIG. 14 … The slots are provided with rounded heads 182); and
enlarging an area of the at least one opening by bending a distal end portion of the cannula (¶ [0061] FIG. 14 … The slots are provided with rounded heads 182 … the larger openings at either end of each slot will remain open even if a given slot is pinched closed, thereby allowing fluid to flow into the cannula). 
Kucklick increases the resistance of the cannula to kinking or collapsing when bending, and maintains flow through inlet openings (¶ [0043], [0047], [0061]). Regarding rationale and motivation to modify Pastron with the adjustable openings of Kucklick, see the discussion of claim 1 above. 

Regarding claim 2, Pastron discloses a handle at the proximal end (¶ [0065], the handle 102 may include indentations for the user's fingers when the handle 102 is grasped); 
wherein the handle is used to hold the device in place when the sleeve is extended downwardly to the distal end (¶ [0069] FIGS. 1 and 5, the connector 106 is in the extended position … The proximal end 102a of the handle 102 is the end that is closest to the patient when the tracheal and pharyngeal suction device 100 is in use). 

Regarding claims 3 and 14, Pastron discloses a device wherein the sleeve is slidably movable from the second position to the first position to remove exudate from the at least one opening to unclog the at least one opening (¶ [0075], When the connector 106 is in the retracted position, the treatment portion 108a of the proximal suction catheter 108 is positioned within the oral suction tube 112; ¶ [0079], the user may extend and retract the main suction catheter 154 using the thumb port opening 140 on the port 120, as best illustrated in FIG. 22). 
Although Pastron does not explicitly disclose that the movement removes exudate or unclogs the opening, this motion will physically disrupt any material present at the interface between the opening and the sleeve. Pastron provides a device that includes an identical physical structure as the claimed device, and will therefore provide the same function. 


Regarding claims 6, 8 and 18, Pastron is silent whether an area of the opening increases when the distal end of the cannula is bent. Kucklick discloses a cannula and method (¶ [0001], [0007], [0026]); 
wherein: the distal portion of the cannula is bendable to an angle of approximately 90 degrees with respect to a longitudinal axis of the cannula (¶ [0035] When the distance "f" is about 2.5 inches … using the other hand, sufficient to cause the stem 14 to bend through an angle (theta) of approximately ninety degrees); 
wherein: the at least one opening is a plurality of slits adjacent to the distal end of the cannula (¶ [0041] Apertures, fenestrations or slots 109 are disposed in the distal portion 110 of the cannula); 
further comprising the step of: enlarging an area of the at least one opening by bending a distal end portion of the cannula (¶ [0061] FIG. 14 … The slots are provided with rounded heads 182 … the larger openings at either end of each slot will remain open even if a given slot is pinched closed, thereby allowing fluid to flow into the cannula). 
Kucklick increases the resistance of the cannula to kinking or collapsing when bending, and maintains flow through inlet openings (¶ [0043], [0047], [0061]). Regarding rationale and motivation to modify Pastron with the adjustable openings of Kucklick, see the discussion of claim 1 above. 

Claims 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pastron and Kucklick, further in view of Jacobsen; Stephen C. et al. (US 5833632 A).
Regarding claims 5, 7 and 17, Pastron and Kucklick lack a plurality of openings in a diagonal, spiral or helical configuration. Jacobsen discloses a catheter guide wire apparatus (col. 1, lines 1-10; col. 2, lines 35-40, tubular guide wire 320); comprising a plurality of openings in a diagonal orientation on a distal end of a cannula (col. 3, lines 20-35, Cuts 336 are angled to allow for a longer cut; col. 4, lines 35-40, FIGS. 4A and 4B show a side, fragmented views of a tubular catheter 400 having opposed cuts 404 formed at an angle with the long direction of the guide wire, and tubular guide wire 408 having offset cuts 412 formed at an angle with the long direction of the guide wire, respectively). 
wherein: the plurality of openings are in a spiral or helical configuration (Figs. 1, 4B, cuts 336 / 404 / 412 are formed at an angle and will form a generally helical configuration around the axis of the cannula). 
Jacobsen selects a flexure profile by controlling and varying the spacing and depth of the openings (col. 3, lines 20-35). One would be motivated to modify Pastron and Kucklick with the spiral or helical openings of Jacobsen to regulate the flexibility of a cannula. Therefore, it would have been obvious to modify Pastron and Kucklick with the spiral or helical openings of Jacobsen in order to adjust or select a desired flexibility for a cannula. 
 
Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pastron and Kucklick, further in view of Braun; Michael et al. (US 20080200946 A1). 
Regarding claims 9-12 and 16, Pastron and Kucklick do not teach a porous skirt or sheath functioning as a filter. Braun discloses a catheter (¶ [0010], [0068], The system 10 includes a catheter 20 (illustrated in FIGS. 1A-1D)), further comprising: 
a skirt defining a porous layer that is separated from at least one opening, the skirt functioning as a filter to allow blood and liquids to be suctioned through the skirt and into the at least one opening without allowing tissue which can clog the at least one opening to pass through the skirt (¶ [0072] In the expanded state, as described below, the self-expandable areas 32, 34 foreshorten along the longitudinal direction of the catheter 20 and form a spherical, elliptical, oblong, or cylindrical shape; ¶ [0073], the self-expandable areas 32, 34 are formed from a shape memory material; ¶ [0075] The self-expandable areas 32, 34 can be configured as a mesh 35 … openings 36 provide access for blood and potential particulate matter and other fluid to pass through during use of the system 10); 
wherein: the skirt is exposed when the sleeve is moved to the second position (¶ [0073], the austenite finish temperature is well below body temperature or even room temperature, causing the self expandable areas 32, 34 to possess strongly biased spring tendencies to expand laterally or radially outward); 
further comprising: an expandable sheath adjacent to the distal end of the cannula, the expandable sheath being expandable in surface area providing a larger area of opening to an interior of the cannula (¶ [0072] self-expandable areas 32, 34; ¶ [0073], the self-expandable areas 32, 34 are formed from a shape memory material; ¶ [0075] The self-expandable areas 32, 34 can be configured as a mesh 35); 
wherein: the expandable sheath is porous to fluids (¶ [0075] The self-expandable areas 32, 34 can be configured as a mesh 35). 
Braun displaces an intake opening from inner walls of a body cavity when applying suction, and generally prevents occlusion from the vessel walls. One would be motivated to modify Pastron and Kucklick with the porous skirt or sheath of Braun to prevent occlusion at the openings when applying suction. Therefore, it would have been obvious to modify Pastron and Kucklick with the porous skirt or sheath of Braun in order to avoid obstructing the openings of a suction cannula. 

Response to Arguments
The objections to claims 3, 14 and 19 for minor informalities and the rejections of claims 11 and 12 under 35 USC § 112 are withdrawn in view of the amendments filed 13 May 2022. 
Applicant’s arguments filed 13 May 2022 regarding the rejection of claims 1-3, 5-14 and 16-19 as amended, under 35 USC § 102 and 103 over Pastron, Kucklick, Jacobsen and Braun, have been fully considered but are not persuasive.  Therefore, the rejections are maintained. 
Applicant submits that in stark contrast, the suction device of Pastron is configured with circular holes in the treatment portion 108a of the suction catheter 108 that have a constant area as the suction catheter 108 bends (remarks p. 12). Applicant reasons that thus, Pastron does not disclose increasing an area in a hole of the treatment portion 108a when the distal end of the suction catheter 108 is bent, as required by independent claim 1, as currently amended (remarks p. 12). Examiner responds that Pastron is not necessarily cited as teaching a hole that increases its area when the cannula is bent. Kucklick is instead cited as teaching an opening that increases its area when the cannula is bent (¶ [0061] FIG. 14 … The slots are provided with rounded heads 182 … the larger openings at either end of each slot will remain open even if a given slot is pinched closed, thereby allowing fluid to flow into the cannula). 
Applicant asserts that as a result, the Kucklick slots merely ensure a portion of the opening remains open and does not increase the area of the slot when the device is bent (remarks p. 14-15). Applicant reasons that there is no disclosure or teaching in Kucklick or any other cited prior art that would motivate a person of ordinary skill in the art to modify the slots 109 of Kucklick to increase the area of the opening, as recited in amended claims 1, 13, and 19 (remarks p. 15). 
 Examiner replies that the ability of Kucklick’s openings to increase their area is based on their shape and arrangement along the outwardly bending side of the cannula. When the openings are arranged on the convex side of a bending tube, the openings must necessarily increase in size. In Fig. 4, Kucklick shows that the tube bends along its distal section, which includes a plurality of apertures 34 (¶ [0034] FIG. 4 illustrates that the flexible segment 46 has sufficient flexibility to bend through an angle theta). 
Although Kucklick does not explicitly phrase the changing shape as an increase in size, the openings must necessarily become larger because they cannot remain the same size, and cannot decrease in size. 
For example, Engel, Rebecca Lynn  et al. (US 20050033265 A1) describes a cannula comprising a plurality of openings that expand when the catheter is bent (¶ [0049] Referring to FIGS. 5 and 6, when cannula 10 is flexed, apertures 22 on the concave side 42 of flexed cannula 10 close to a certain degree in order to accommodate the bunched wall 20 material on the concave side 42. Apertures 22 on convex side 44 stretch open when cannula 10 is bent or flexed). Engel demonstrates that openings on an outward bending side of a tube will increase in size. 
In a second example, Pagan; Eric (US 6024730 A) discloses a cannula comprising a plurality of openings that expand when the catheter is bent (col. 3, lines 60-67, bending the cannula in the opposite sense closes the slots on the one side and opens the slots on the other side). Pagan also demonstrates that openings will increase in size when arranged on a convex bending side of a tube. 
As a general example of beam deformation, Raskin; Seymour H. (US 4420985 A) discloses a force measurement device including a flexure beam (col. 2, lines 50-55, Flexure beam portion 21 has a neutral axis x-x which will bend in a manner proportional to an applied vertical load in the y-y direction). Raskin demonstrates that when the beam is deformed, one side will produce tension and the opposite side will compress (col. 3, lines 30-35, (9) Similarly, in FIG. 5, a constant bending moment acts along the entire portion 21, where bending moments -M and +M produce negative compression on gage 101, negative tension on gage 102, positive compression on gage 103, and positive tension on gage 104, for a bridge output of zero). 

Applicant contends that the cited portions of Jacobsen merely disclose cuts that penetrate a guide wire but none of the arrangements depicted in FIGS. 1-5 or described in the cited portions of Jacobsen form a spiral as recited in claim 7 (remarks p. 15). Examiner responds that Fig. 1 of Jacobsen shows angled cuts 336, and Fig. 4A shows opposed cuts 404 formed at an angle. Arranging the cuts at an angle will form a spiral since the slots on the other side of the catheter are likewise formed at an angle. The images in Figs. 1 and 4A are limited by projecting the 3D shape of the catheter as a 2D drawing. 
Applicant submits that Braun does not rectify the deficient teachings of Pastron in view of Kucklick as set forth above (remarks p. 15). Examiner acknowledges that Braun is cited as teaching a skirt. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamatani; Ken et al.	US 20130338580 A1
Bakos; Gregory J.	US 20100056862 A1
Davis; Clark C. et al.	US 20060189896 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781